



COURT OF APPEAL FOR
    ONTARIO

CITATION:
Carrigan v. Carrigan
    Estate, 2013 ONCA 96

DATE: 20130214

DOCKET: C53306

Juriansz, LaForme and Epstein JJ.A.

BETWEEN

Mary Melodee Dianne Carrigan

Plaintiff (Appellant)

and

Melodee Carrigan, in her capacity as Executrix and
    Trustee of the Estate of Ronald Leo Anthony Carrigan, deceased, William Smith,
    alternate Executor and Trustee of the Estate of Ronald Leo Anthony Carrigan,
    deceased and
Jennifer Margaret Quinn

Defendants (Respondent)

Rodney Godard and David Ableser, for the appellant

R.G. Colautti and Kathleen Montello, for the respondent Jennifer
    Margaret Quinn

Heard: April 16, 2012

On appeal from the judgment of Justice Mary J. Nolan of
    the Superior Court of Justice, dated January 24, 2011, with reasons reported at
    2011 ONSC 585.

COSTS ENDORSEMENT

[1]

In its decision, the court fixed the costs of the
    appeal and set aside the trial judges disposition of costs. The court left it
    to the parties to attempt to agree on costs of the trial, and failing
    agreement, to file written submissions regarding those costs.

[2]

The appellant submits that she made an offer to
    settle the litigation on December 3, 2010 and, consequently, is entitled to
    partial indemnity costs to the date of the offer and substantial indemnity
    costs thereafter.

[3]

The respondent takes the position it is premature
    to deal with trial costs. The respondent points out that this court, in an
    Addendum to its reasons, remitted the respondents application under the
Succession
    Law Reform Act
, R.S.O. 1990, c. S.26 (SLRA) to the Superior Court to be
    determined. The trial judge had found it unnecessary to deal with the
    respondents entitlement to support under the SLRA. The respondent submits that
    until her SLRA application is determined, the final outcome of the trial will
    not be known, and consequently it is not as yet possible to say whether the
    appellant achieved a result a trial that is better than her offer of settlement,
    if it complies with the rules.

[4]

We agree. The question of all costs of the entire proceeding
    in the Superior Court is remitted to the judge who hears the respondents SLRA
    application. If, for whatever reason, that application does not proceed, the
    appellant may renew her request for trial costs to this court.

R.G.
    Juriansz J.A.

H.S.
    LaForme J.A.

Gloria
    J. Epstein J.A. 


